Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims require a relative amount of A with respect to B and C that is much lower than the relative amount of A’ with respect to B’ and C’.  Li suggests a range of A/A’, a range of B/B’ and a range of C/C’ to include in the upper and lower layers, with the suggested range for each component being the same in each layer.  Li does not suggest any reason to specifically ensure that the relative amount of A with respect to B and C be different than the relative amount of A’ with respect to B’ and C’.  Moreover, even if extreme ends of the suggested ranges are chosen for upper and lower levels, Li fails to disclose such a condition.  Thus, nothing in the prior art would lead the person of ordinary skill in the art at the time of invention to a system having a first positive active material where 10%<A<60%, a first polymer material where 35%<B<75%, and a first conductive material where 5%<C<25% and a second positive active material where 90%<A’<95%, a second polymer material where 0.5%<B’<5% and a second conductive material where 0.5%<C’<5%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727